Fill in this information to identify your case:

Debtor 1         Michael    Carpenter

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the Northern District of Ohio

Case number 19-17046

Official Form 113                                                                      Check if this is an amended plan,
                                                                                  and list below the sections of the plan
                                                                                  that have been changed
                                                                                  ________________________________



Chapter 13 Plan                                                                                                       12/17


Part 1:           Notices

                 This form sets out options that may be appropriate in some cases, but the presence of an option on the
To
                 form does not indicate that the option is appropriate in your circumstances or that it is permissible in
Debtor(s):
                 your judicial district. Plans that do not comply with local rules and judicial rulings may not be
                 confirmable.

                 In the following notice to creditors, you must check each box that applies.

To                Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
Creditor(s):      If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney
                  must file an objection to confirmation at least 7 days before the date set for the hearing on
                  confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm
                  this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In
                  addition, you may need to file a timely proof of claim in order to be paid under any plan.

                  The following matters may be of particular importance. Debtors must check one box on each line to
                  state whether or not the plan includes each of the following items. If an item is checked as “Not
                  Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.



            A limit on the amount of a secured claim, set out in Section 3.2,
 1.1                                                                                                            Not
            which may result in partial payment or no payment to the secured
            creditor.                                                                    Included          included




 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                                    Not
            security interest, set out in Section 3.4.                                   Included          included




                                                                                                                Not
 1.3        Nonstandard provisions, set out in Part 8.
                                                                                          Included         included




Official Form 113                                     Chapter 13 Plan                                 Page 1




  19-17046-aih              Doc 9       FILED 11/27/19         ENTERED 11/27/19 12:23:16                  Page 1 of 7
Debtor Michael Carpenter                                        Case Number 19-17046



Part 2:     Plan Payments and Length of Plan

2.1     Debtor(s) will make payments to the trustee as follows:
        $2,570.00 per Month for 60 months
        [and $___ per ___ for ___ months.] Insert additional lines if needed.
        If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent
        necessary to make the payments to creditors specified in this plan.
2.2     Regular payments to the trustee will be made from future income in the following manner:
        Check all that apply.
            Debtor(s) will make payments pursuant to a payroll deduction order.

            Debtor(s) will make payments directly to the trustee.

            Other (specify method of payment): _________________ .
2.3     Income tax refunds.
        Check one
            Debtor(s) will retain any income tax refunds received during the plan term.

           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14
        days of filing the return and will turn over to the trustee all income tax refunds received during the plan term.

            Debtor(s) will treat income tax refunds as follows: Tax refunds shall be governed by the confirmation
        order.
        _______________________


2.4     Additional payments.
        Check one:
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

           Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source, estimated
        amount, and date of each payment.
        ______________________


2.5    The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $154,200.00.



Part 3:      Treatment of Secured Claims


3.1     Maintenance of payments and cure of default, if any.
        Check One.
      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

    The debtor(s) will maintain the current contractual installment payments on the secured claims listed below,
with any changes required by the applicable contract and noticed in conformity with any applicable rules. These
payments will be disbursed either by the trustee or directly by the debtor(s), as specified below. Any existing
arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline
under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment
payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then,
unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all

  19-17046-aih          Doc 9      FILED 11/27/19           ENTERED 11/27/19 12:23:16                   Page 2 of 7
secured claims based on that collateral will no longer be treated by the plan. The final column includes only
payments disbursed by the trustee rather than by the debtor(s).

                                   Current installment     Amount of     Interest rate on   Monthly plan    Estimated total
Name of
              Collateral           payment (including      arrearage     arrearage (if      payment on      payments by
creditor
                                   escrow)                 (if any)      applicable)        arrearage       trustee




Aurora        36920 Royalton $1,493.34
Financial     Rd, Grafton, OH    Trustee                   $20,800.00 0.00%                 $346.67         $110,400.40
Group, Inc    44044              Debtor

3.2 Request for valuation of security, payment of fully secured claims, and modification ofunder
secured claims. Check one.

      None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this section will be effective only if the applicable box in Part 1 is checked.

     The debtor(s) request that the court determine the value of the secured claims listed below. For each non-
governmental secured claim listed below, the debtor(s) state that the value of the secured claim should be as set
out in the column headed Amount of secured claim. For secured claims of governmental units, unless otherwise
ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy
Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be
paid in full with interest at the rate stated below.
The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured
claim under Part 5 of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the
creditor’s allowed claim will be treated in its entirety as an unsecured claim under Part 5 of this plan. Unless
otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of claim controls over any
contrary amounts listed in this paragraph.
The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the
lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
(a) payment of the underlying debt determined under nonbankruptcy law, or
(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released
by the creditor.

              Estimated                                                                               Monthly Estimated
                                                             Amount of        Amount of
Name of       amount of                       Value of                                       Interest payment total of
                                   Collateral                claims senior to secured
creditor      creditor’s total                collateral                                     rate     to       monthly
                                                             creditor’s claim claim
              claim                                                                                   creditor payments

                                   2016
Kubota
                                   Kubota
Credit      $8,139.92                         $6,000.00      $8,139.92          $6,000.00    6.75%    $100.00 $6,000.00
                                   yard
Corporation
                                   tractor

                                   2016
Ally
              $32,756.03           Dodge      $22,073.00 $32,756.03             $22,073.00 6.75%      $367.88 $22,073.00
Financial
                                   Ram

3.3    Secured claims excluded from 11 U.S.C. § 506.
        Check One.


      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4    Lien avoidance .
        Check One.


      None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.



  19-17046-aih             Doc 9     FILED 11/27/19            ENTERED 11/27/19 12:23:16                   Page 3 of 7
3.5      Surrender of Collateral.
         Check One.


       None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.




Part 4:       Treatment of Fees and Priority Claims


4.1     General
         Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated
         in § 4.5, will be paid in full without postpetition interest.
4.2      Trustee’s fees
         Trustee’s fees are governed by statute and may change during the course of the case but are estimated to
         be 5.50% of plan payments; and during the plan term, they are estimated to total $3,110.87.
4.3     Attorney's Fees
         The balance of the fees owed to the attorney for the debtor(s) is estimated to be $5,000.00.
4.4      Priority claims other than attorney's fees and those treated in§ 4.5.
         Check one.


       None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5     Domestic support obligations assigned or owed to a governmental unit and paid less thanfull amount.
         Check one.
             None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
         [o] The allowed priority claims listed below are based on a domestic support obligation that has been
         assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim under 11
         U.S.C. § 1322(a)(4). This plan provision requires that payments in § 2.1 be for a term of 60 months; see11
         U.S.C. § 1322(a)(4).​

Name of Creditor                         Estimated amount of Claim to be paid

                                         $




Part 5:       Treatment of Nonpriority Unsecured Claims


 5.1     Nonpriority unsecured claims not separately classified.
         Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one
         option is checked, the option providing the largest payment will be effective. Check all that apply.

             The sum of $2,688.28.

             9.20% of the total amount of these claims, an estimated payment of $2,688.28.

             The funds remaining after disbursements have been made to all other creditors provided for in this plan.
         If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid
         approximately $_____. Regardless of the options checked above, payments on allowed nonpriority
         unsecured claims will be made in at least this amount.
5 .2     Maintenance of payments and cure of any default on nonpriority unsecured claims.Check one.




 19-17046-aih             Doc 9      FILED 11/27/19          ENTERED 11/27/19 12:23:16                  Page 4 of 7
       None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5 .3     Separately classified nonpriority unsecured claims. Check one.


       None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.




Part 6:       Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and treated as specified. All other
executory contracts and unexpired leases are rejected. Check one.


       None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




Part 7:        Vesting of Property of the Estate


 7.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs
earlier, unless an alternative vesting date is selected below. Check the applicable box to select an alternative
vesting date:
             plan confirmation.

             other: ____________________________



Part 8:       Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions
             None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
in this plan are ineffective.


These plan provisions will be effective only if the applicable box in § 1.3 is checked.
________________________

Part 9:          Signatures


9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are
optional. The attorney for the Debtor(s), if any, must sign below.




 19-17046-aih           Doc 9      FILED 11/27/19          ENTERED 11/27/19 12:23:16                 Page 5 of 7
/s/ Michael Carpenter
Signature of Debtor 1                                  Signature of Debtor 2

Executed on: 11/27/2019                                Executed on: 11/27/2019



/s/ William Balena
                                                       Executed on: 11/27/2019
Signaure of Attorney for Debtor(s)

Signature(s) of Debtor(s)
                                                                                               By filing this
document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113,
other than any nonstandard provisions included in Part 8.




  19-17046-aih          Doc 9     FILED 11/27/19           ENTERED 11/27/19 12:23:16                  Page 6 of 7
Exhibit: Total Amount of Estimated Trustee Payments


The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference
between the amounts set out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                          $110,400.40

b. Modified secured claims (Part 3, Section 3.2 total)                                                  $28,073.00

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                             $0.00

d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                   $0.00

e. Fees and priority claims (Part 4 total)                                                              $8,110.87

f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                            $2,688.28

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                        $0.00

h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                   $0.00

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)             $0.00

j. Nonstandard payments (Part 8, total)                                                                 $0.00

                                                                                                        $149,272.55
  Total of lines a through j




  19-17046-aih          Doc 9       FILED 11/27/19             ENTERED 11/27/19 12:23:16             Page 7 of 7
